Exhibit 10.1






[GAP INC. LETTERHEAD]






February 4, 2008

Sabrina Simmons






Dear Sabrina,




This letter is to confirm your appointment as Corporate Executive Vice President
and Chief Financial Officer, Gap Inc. In this position you will continue to
report to Glenn Murphy, Chairman and CEO, Gap Inc.

Salary. Effective on the Start Date, your annual salary was increased to
$675,000, payable every two weeks. You are scheduled to receive a performance
review in March 2008.

Start Date. Your first day in your new position was January 16, 2008.

Annual Bonus. Based on your position as Corporate Executive Vice President, you
will continue to be eligible for an annual bonus based on achievement of Gap
Inc. and/or Division financial objectives as well as individual performance.
Under the current program, your annual target bonus will be 75% of your base
salary. Depending on results, your actual bonus, if any, may be higher or lower
and can reach a maximum of 150%. Bonus payments will be prorated based on active
time in position, divisional or country assignment and changes in base salary or
incentive target that may occur during the fiscal year. Your annual bonus for
fiscal year 2007 is scheduled for payment in March 2008. You must be employed by
Gap Inc. on the payment date with a performance rating of “On Target” or above
to receive an award. Gap Inc. has the right to modify the program at any time.
Management discretion can be used to modify the final award amount. Bonus
payments are subject to supplemental income tax withholding.

Stock Award. The Compensation and Management Development Committee of the Board
of Directors approved a stock award grant to you on January 16, 2008 (“date of
grant”) covering 125,000 shares of Gap Inc. common stock, subject to the
provisions of the Company's stock plan. Stock awards are in the form of units
that are paid in Gap Inc. stock upon vesting. The award will vest as shown in
the schedule below, provided you are employed with Gap Inc. on the vesting date.

Stock Award of 62,500 shares vesting two years from date of grant

Stock Award of 62,500 shares vesting three years from date of grant

Performance Stock Awards. Based on your position as Corporate Executive Vice
President, you will continue to be eligible for performance stock awards.
Performance stock awards reward achievement of Gap Inc. and/or Division
financial objectives. Under the current program, your annual target for this
program is equal to 40% of your base salary. Depending on results, your actual
performance stock award, if any, may be higher or lower and can reach a maximum
of 80%. Performance stock awards will be prorated based on active time in
position, changes in base salary, or changes to the performance stock award
target that may occur during the fiscal year. Awards are made in the form of
performance units that are paid in Gap Inc. stock upon vesting. For fiscal 2007,
the award of your performance stock units is scheduled to be made in March 2008
provided you are

--------------------------------------------------------------------------------



Sabrina Simmons
February 4, 2008
Page Two




employed by Gap Inc. on the date of the award with a performance rating of “On
Target” or above. The number of performance units will be determined in March
2008 by dividing the value of the award as a percentage of base salary by the
fair market value of Gap Inc. common stock on the award date, rounded down to
the nearest whole performance unit. The award will vest 50% two years from the
date of grant and 50% three years from the date of grant provided you are
employed by Gap Inc. on the vesting dates. Awards are subject to approval by the
Committee and the provisions of Gap Inc.’s stock plan. Gap Inc. has the right to
modify the program at any time. Management discretion can be used to modify the
final award amount. Awards are subject to income tax withholding upon vesting.

You may be eligible for future Long-Term Incentive Awards as a participant in
the Focal Review process.

Termination/Severance. In the event that your employment is involuntarily
terminated by the Company for reasons other than For Cause (as defined below)
prior to February 13, 2009, the Company will provide you the following if,
within 45 days following your "separation from service" within the meaning of
Section 409A of the Internal Revenue Code (the "Release Deadline”), you sign and
do not revoke a general release of claims in the form requested by the Company:

(1) Your then current salary, at regular pay cycle intervals, for eighteen
months commencing at the beginning of the next pay period following the Release
Deadline (the “severance period”). Payments will cease if you accept other
employment or professional relationship with a competitor of the Company
(defined as another company primarily engaged in the apparel design or apparel
retail business or any retailer with apparel sales in excess of $500 million
annually), or if you breach your remaining obligations to the Company (e.g.,
your duty to protect confidential information, agreement not to solicit Company
employees). Payments will be reduced by any compensation you receive during the
severance period from other employment or professional relationship with a
non-competitor.

(2) Through the end of the period in which you are receiving payments under
paragraph (1) above, if you elect COBRA coverage, payment of a portion of your
COBRA coverage equal to the Company-paid portion of comparable active employee
coverage as in effect on your termination date. In order to receive this
benefit, the Company may require that you substantiate your COBRA coverage.

(3) Through the end of the period in which you are receiving payments under
paragraph (1) above, reimbursement for your costs to maintain the financial
counseling program the Company provides to senior executives from time to time.
The amount of expenses eligible for reimbursement during a calendar year shall
not affect the expenses eligible for reimbursement in any other calendar year.
Reimbursement shall be made on or before the last day of the calendar year
following the calendar year in which the reimbursement is incurred but not later
than the end of the second calendar year following the calendar year of your
separation from service.

(4) The vesting on the Release Deadline of stock options and stock awards that
otherwise would not have vested as of your termination date from the date of
termination up to and including the date 18 months from your termination date,
provided that the stock options and stock awards shall otherwise remain subject
to their terms. This provision is not applicable to any stock options or stock
awards that have performance-based vesting.

--------------------------------------------------------------------------------



Sabrina Simmons
February 4, 2008
Page Three




The payments above are taxable income to you and are subject to tax withholding.
If the aggregate amount that would be payable to you under paragraphs (1) and
(3) above through the date which is six months after your separation from
service exceeds the limit under Treas. Reg. Section 1.409A-1(b)(9)(iii)(A) and
you are a “specified employee” under Treas. Reg. Section 1.409A-1(i) on the date
of your separation from service, then the excess will be paid to you no earlier
than the date which is six months after the date of such separation. This delay
will only be imposed to the extent required to avoid the tax for which you would
otherwise be liable under Section 409A(a)(1)(B) of the Internal Revenue Code.
Any delayed payment instead will be made on the first business day following the
expiration of the six month period, as applicable.

The term “For Cause” shall mean a good faith determination by the Company that
your employment be terminated for any of the following reasons: (1) indictment,
conviction or admission of any crimes involving theft, fraud or moral turpitude;
(2) engaging in gross neglect of duties, including willfully failing or refusing
to implement or follow direction of the Company; or (3) breaching Gap Inc.’s
policies and procedures, including but not limited to the Code of Business
Conduct.

At any time, if you voluntarily resign your employment from Gap Inc. or your
employment is terminated For Cause, you will receive no compensation, payment or
benefits after your last day of employment. If your employment terminates for
any reason, you will not be entitled to any payments, benefits or compensation
other than as provided in this letter.

Recoupment Policy. On February 14, 2007, the Board of Directors (“Board”)
adopted a recoupment policy as described in this paragraph. You hereby agree and
understand that subject to the discretion and approval of the Board, the Company
will, to the extent permitted by governing law, in all appropriate cases as
determined by the Board, require reimbursement and/or cancellation of any bonus
or other incentive compensation, including stock-based compensation, awarded to
an executive officer or other member of the Company’s executive leadership team
after April 1, 2007 where all of the following factors are present: (a) the
award was predicated upon the achievement of certain financial results that were
subsequently the subject of a restatement, (b) in the Board’s view, the
executive engaged in fraud or intentional misconduct that was a substantial
contributing cause to the need for the restatement, and (c) a lower award would
have been made to the executive based upon the restated financial results. In
each such instance, the Company will seek to recover the individual executive’s
entire annual bonus or award for the relevant period, plus a reasonable rate of
interest.

Abide by Company Policies. You agree to abide by all applicable Company policies
including, but not limited to, policies contained in the Code of Business
Conduct. As a Corporate Executive Vice President, you are now subject to Stock
Ownership Requirements for Gap Inc. Executives which can be found on Gapinc.com.
You also agree to abide by the attached Confidentiality and Non-Solicitation
Agreement during and after your employment with Gap Inc.

Insider Trading Policies. Based on the level of your position, you will be
subject to Gap Inc.'s Securities Law Compliance Manual, which among other things
places restrictions on your ability to buy and sell Gap Inc. stock and requires
you to pre-clear trades. If you do not already have a copy of the compliance
manual, or have questions about it, you should contact Ingrid Freire in Gap Inc.
Stock Administration, at (415) 427-4697.

--------------------------------------------------------------------------------



Sabrina Simmons
February 4, 2008
Page Four




Employment Status. You understand that your employment is still “at-will”. This
means that you do not have a contract of employment for any particular duration
or limiting the grounds for your termination in any way or precluding Gap Inc.
from revoking this offer of employment at any time. You are free to resign at
any time. Similarly, the Company is free to terminate your employment at any
time for any reason. The only way your at-will status can be changed is if you
enter into an express written contract with the Company that contains the words
“this is an express contract of employment” and is signed by an officer of the
Company. In the event that there is any dispute over the terms, enforcement or
obligations under this agreement, the prevailing party shall be entitled to
recover from the other party reasonable attorneys fees and costs incurred to
enforce the agreement.

Please review this agreement, sign one set of the enclosed originals and return
to Eva Sage-Gavin at Gap Inc. You may keep the other original for your personal
records.

Sabrina, congratulations on this latest achievement in your career at Gap Inc.



Yours sincerely,






_/s/ Glenn Murphy
_________________________
Glenn Murphy
Chairman and CEO, Gap Inc.






Confirmed this 6th day of February, 2008






_/s/ Sabrina Simmons
________________________
Sabrina Simmons




--------------------------------------------------------------------------------

CONFIDENTIALITY & NON-SOLICITATION AGREEMENT

     I, Sabrina Simmons, acknowledge that the services I will perform for Gap
Inc. are unique and extraordinary and that I will be in a relationship of
confidence and trust with Gap Inc. As a result, before or during my employment
with Gap Inc., I will acquire “Confidential Information” that is (1) owned or
controlled by Gap Inc., (2) in the possession of Gap Inc. and belonging to third
parties, and/or (3) conceived, originated, discovered or developed in whole or
in part by me. Confidential Information includes trade secrets and other
confidential or proprietary business, technical, strategic, marketing, legal,
personnel or financial information, whether or not my work product, in written,
graphic, oral or other tangible or intangible forms, including, but not limited
to: strategic plans; unannounced product information, specifications or designs;
sales and pricing practices; computer programs; drawings, diagrams, models;
vendor or customer names; employee lists or organizational charts; company
telephone directories; individual employee compensation and benefits
information; business or marketing plans; studies, analyses, projections and
reports; communication with attorneys; and software systems and processes. Any
information that is not readily available to the public shall be considered to
be a trade secret and confidential and proprietary.

     I agree that I will keep the Confidential Information in strictest
confidence and trust. I will not, without the prior written consent of Gap
Inc.’s General Counsel, directly or indirectly use or disclose to any person or
entity any Confidential Information, during or after my employment, except as is
necessary in the ordinary course of performing my duties while employed by Gap
Inc., or if required to be disclosed by order of a court of competent
jurisdiction, administrative agency or governmental body, or by subpoena,
summons or other legal process, provided that prior to such disclosure, Gap Inc.
is given reasonable advance notice of such order and an opportunity to object to
such disclosure.

     I agree that in the event my employment is terminated for any reason, I
will immediately deliver to Gap Inc. all company property, including all
documents, materials or property of any description, or any reproduction of such
materials, containing or pertaining to any Confidential Information.

     In order to protect the Confidential Information, I agree that so long as I
am employed by Gap Inc., and for a period of one year thereafter, I will not,
directly or indirectly, on behalf of me, any other person or entity, solicit,
call upon, recruit, or attempt to solicit any of Gap Inc.’s employees. I further
agree that I will not directly or indirectly, on behalf of me, any other person
or entity, interfere or attempt to interfere with Gap Inc.’s relationship with
any person who at any time was an employee, consultant, customer or vendor or
otherwise has or had a business relationship with Gap Inc.

     I agree now, and after my employment with the Company terminates not to,
directly or indirectly, disparage the Company in any way or to make negative,
derogatory or untrue statements about the Company, its business activities, or
any of its directors, managers, officers, employees, affiliates, agents or
representatives to any person or entity.

ACKNOWLEDGED AND AGREED TO THIS 6th DAY OF FEBRUARY, 2008.



/s/ Sabrina Simmons
Sabrina Simmons




--------------------------------------------------------------------------------